Title: To Thomas Jefferson from George Hammond, 18 February 179[3]
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 18 February 179[3]

I should feel a considerable degree of reluctance in troubling you again on the subject of your communication of the 13th curt., were I not solicitous to justify an expression in my answer, which, from the letter I received from you this morning, appears to you exceptionable in point of accuracy.
I was induced to regard the assurance of my personal conviction &ca. as a formal one, by the recollection of the circumstances, under which the letter containing it, was written. On delivering to you the notification of the 11th. of April, I waited upon you in person, and informed you that, though I had felt it my duty to make the official communication nearly in the words of my instructions, I entertained the strongest personal conviction that it was not intended to militate against the King’s proclamation. After I had stated some considerations, explanatory of the grounds of this opinion, you expressed your apprehensions that this government would not esteem my oral exposition as sufficient to counterbalance the effect of my official notification: And you then asked me if, upon your addressing a letter to me upon the subject, I should have any objection to repeating the same opinions in writing. To this I replied that I could certainly have no objection to confirming in writing any sentiments which I had advanced in conversation. I then returned home, and, on the receipt of your letter, immediately sent you an answer, conformable to the desire you had manifested. For these reasons I then considered, and have ever since considered that answer as a formal “assurance of my conviction,” not as a private individual, but as the Kings Minister in this country.
I flatter myself, Sir, that your recollection of the particulars of our conversation will corroborate my present statement. At all events I desire you to be persuaded that the terms, of the expression alluded to, were not intended as a quibble, upon words; as I could unquestionably entertain no expectation of deceiving you, and much less of endeavoring to make you the instrument of deceiving others. I am, with great respect, Sir, Your most obedient humble Servant,

Geo. Hammond

